Citation Nr: 0832169	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment of educational assistance 
benefits under 38 U.S.C.A. Chapter 30, for University of 
Maryland University College coursework from August 2003 to 
May 2004.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office and Education Center in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran completed coursework through University of 
Maryland University College Asia (UMUC Asia) from August 2003 
to May 2004.

2.  The veteran's request for VA educational benefits for her 
UMUC Asia coursework was received on October 28, 2005.


CONCLUSION OF LAW

The criteria for retroactive education assistance benefits 
for the period August 2003 to May 2004 are not met.  
38 U.S.C.A. §§ 3014, 3023 (West 2002); 38 C.F.R. 
§§ 21.7131(a), 21.1029 (b) (2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2007), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran contends that she is entitled to payment of 
educational benefits for coursework taken at UMUC Asia for 
the period August 2003 to May 2004.  She stated in her 
January 2006 notice of disagreement that she has attempted to 
receive funds to pay for this coursework from the approximate 
time she began classes and submitted copies of emails as to 
same as proof that she was seeking benefits at that time.  
Additionally, she stated in the January 2006 notice of 
disagreement that she does not understand why reimbursement 
of tuition for other coursework, through Louisiana State 
University (LSU), was approved for the period August 2003 to 
May 2004, but coursework through UMUC Asia was disapproved 
for the same period.

The relevant facts in the case are not in dispute.  on 
October 28, 2005, the veteran's request for educational 
benefits for her coursework at UMUC Asia was received, 
accompanied by copies of emails between herself and UMUC Asia 
officials (including the University's VA Certifying 
Representative) noting her efforts to obtain the required 
documents, as well as her transcripts.  In a December 2005 
letter, the RO informed the veteran that she was not entitled 
to benefits for these courses because her application had 
been received more than one year after her coursework began; 
indeed, it was received more than one year after her 
coursework was completed.  

Under 38 U.S.C.A. § 21.7131 (2007), an applicant is entitled 
to payment of benefits from the latest of the applicable 
commencing dates.  Under § 21.7131(a), the commencing date is 
the date one year before the date of claim as determined 
under 38 U.S.C.A. § 21.1029(b) (2007).  Under § 21.1029(b) 
(2), the date of claim is ". . . the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA . . . the date VA received the 
formal claim."  

Applying those regulations to the facts of this case, because 
the veteran's application for educational benefits was not 
received by VA until October 28, 2005, VA regulations provide 
that the earliest commencing date in this case is one year 
prior to receipt of the veteran's application, or October 28, 
2004.  That is the commencing date for educational benefits 
to which the RO determined the veteran was entitled.  Thus, 
because coursework at UMUC Asia from August 2003 to May 2004 
commenced and was completed prior to that date, no 
eligibility exists for benefits for those courses.

The veteran contends that she has attempted to receive funds 
to pay for this coursework from the approximate time she 
began classes, and submitted copies of emails as to same as 
proof that she was seeking benefits at that time.  However, 
the fact remains that there is no evidence the veteran 
submitted, or that the RO received, an Application for VA 
Educational Benefits, VA Form 22-1990, and/or Enrollment 
Certification, VA Form 22-1999, or other sufficient 
documentation, prior to October 28, 2005 with respect to her 
coursework through UMUC Asia.  The submitted printed emails 
indicate that the veteran was in the process of preparing, 
and in the case of the Enrollment Certification, obtaining, 
the necessary forms for benefits with respect to her UMUC 
Asia coursework.  However, the pertinent regulations require 
that those forms be received by VA within one year of 
commencement of the coursework in question.  The veteran was 
notified by VA via email in September 2003 that both the 
Application for VA Educational Benefits and Enrollment 
Certification forms needed to be completed and received by 
the RO, and directed her on where these forms could be 
obtained and the process by which they should be completed.

Moreover, the veteran contends that if reimbursement of 
tuition for coursework through Louisiana State University 
(LSU) was approved for the period August 2003 to May 2004, 
coursework through UMUC Asia should also have been approved 
for the same period.  However, the record shows that benefits 
were granted for the LSU coursework in April 2005, effective 
from one year prior to that date, September 2003, on the 
basis that the veteran's Enrollment Certification for her LSU 
coursework was received in September 2004.  Even if the 
coursework through LSU and UMUC Asia occurred and was 
completed at the same time, the necessary documents 
specifically addressing the veteran's coursework through UMUC 
Asia were not received by the RO within a year of that 
coursework.  Thus, the criteria for benefits for these 
particular courses are not met, and benefits for the 
veteran's coursework at UMUC Asia cannot be paid.

Finally, an October 2005 letter from a VA Certifying 
Representative with UMUC Asia to the RO indicated that 
"[b]ecause of admin oversights and no fault to (sic) the 
student, it appears that her package hasn't been reviewed."  
Even if the receipt of the veteran's claim was filed late, as 
unfortunate as the situation is, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Moreover, the Court of Appeals for Veterans Claims has held 
that persons dealing with the United States government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-5 (1947).

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for coursework through 
UMUC Asia from August 2003 to May 2004.  Therefore, the claim 
must be denied.




ORDER

Payment of educational assistance benefits under 38 U.S.C.A. 
Chapter 30 for coursework through UMUC Asia, from August 2003 
to May 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


